Citation Nr: 0801925	
Decision Date: 01/17/08    Archive Date: 01/29/08

DOCKET NO.  05-28 733	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES


1.  For the period prior to February 8, 2007, entitlement to 
an initial compensable disability rating for residuals of a 
laceration to the left hand, dorsal surface.

2.  For the period beginning February 8, 2007, entitlement to 
a disability rating in excess of 10 percent for residuals of 
a laceration to the left hand, dorsal surface. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Rose, Counsel 


INTRODUCTION

The veteran served on active military duty from March 2003 to 
July 2004.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating action of the Department of 
Veterans Affairs Regional Office (RO) in Waco, Texas.  The 
veteran testified before the undersigned Veterans Law Judge 
at the RO in October 2007.  The transcript is included in the 
record.  

The original appeal included the issues of service connection 
for scar, middle finger, left hand, residuals of a right 
inguinal hernia repair, and residuals of a laceration of the 
proximal interphalangeal crease of the third finger, right 
hand.  The RO granted service connection for scar, middle 
finger, left hand, and residuals of a right inguinal hernia 
repair in rating decisions in April 2006 and June 2007, 
respectively.  In a May 2006 written statement, the veteran 
withdrew his claim of service connection for residuals of a 
laceration of the proximal interphalangeal crease of the 
third finger, right hand.  As such, these matters are no 
longer on appeal.  


FINDING OF FACT

The residuals of a laceration of the left hand, dorsal 
surface, have been manifested by tenderness or sensitivity to 
touch, and complaints of pain during the entire appeal 
period.




CONCLUSION OF LAW

The criteria for a rating of 10 percent, but no higher, for 
residuals of a laceration of the left hand, dorsal surface, 
have been met from July 3, 2004.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. § 4.118, Diagnostic Code 7804 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

In correspondence dated March 2006 and July 2006, the RO 
satisfied its duty to notify the veteran under 38 U.S.C.A. § 
5103(a) (West 2002) and 38 C.F.R. § 3.159(b) (2007).  
Specifically, the RO notified the veteran of: information and 
evidence necessary to substantiate the claim for a higher 
rating; information and evidence that VA would seek to 
provide; and information and evidence that the veteran was 
expected to provide. The veteran was instructed to submit any 
evidence in his possession that pertained to his claim.

In a January 2005 rating decision, the RO granted service 
connection for residuals of a laceration of the left hand, 
dorsal surface.  The veteran expressed disagreement with the 
disability rating assigned. The veteran was issued a 
statement of the case (SOC) in August 2005 and supplemental 
statements of the case (SSOC) in April 2006 and June 2007.  
The SOC and SSOC provided detailed information to the veteran 
about the pertinent laws and regulations.  He was also 
advised of the evidence necessary to establish entitlement to 
a higher rating under the applicable rating schedule 
provisions, a discussion of the relevant evidence of record, 
as well as the reasons and bases for the disability ratings 
assigned.  Consequently, the Board finds that VA complied 
with the procedural statutory requirements of 38 U.S.C.A. §§ 
5104(b) and 7105(d) as well as the regulatory requirements of 
38 C.F.R. § 3.103(b) and continued to assist the veteran 
under section 5103A by informing him of the evidence 
necessary to support the grant of the initial increased 
ratings on appeal.  See Dingess v. Nicholson, 19 Vet. App. 
473, 490 (2007).

VA has done everything reasonably possible to assist the 
veteran with respect to his claim for benefits in accordance 
with 38 U.S.C.A. § 5103A (West 2002) and 38 C.F.R. § 3.159(c) 
(2007).  Service medical records have been associated with 
the claims file.  All identified and available treatment 
records have been secured.  The veteran has been medically 
evaluated in conjunction with his claim.  The duties to 
notify and assist have been met.

For the above reasons, it is not prejudicial to the veteran 
for the Board to proceed to finally decide the issues 
discussed in this decision.  See Conway v. Principi, 353 F.3d 
1369 (Fed. Cir. 2004); Quartuccio v. Principi, 16 Vet. App. 
183 (2002); Sutton v. Brown, 9 Vet. App. 553 (1996); Bernard 
v. Brown, 4 Vet. App. 384 (1993); see also 38 C.F.R. § 
20.1102 (2007) (harmless error).

Analysis

By way of background, the veteran was granted service 
connection for residuals of a laceration of the left hand, 
dorsal surface in a January 2005 rating decision, and 
assigned a noncompensable rating, effective July 3, 2004 or 
date of separation from active military service.  The RO 
increased the veteran's rating to 10 percent, effective 
February 8, 2007, in a July 2007 rating decision.  The 
veteran disagrees with the above ratings, asserting that 
higher disability ratings are warranted.

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (rating 
schedule), found in 38 C.F.R. Part 4. Disability ratings are 
intended to compensate impairment in earning capacity due to 
a service-connected disorder. 38 U.S.C.A. § 1155 (West 2002).  
Evaluation of a service-connected disorder requires a review 
of the veteran's entire medical history regarding that 
disorder.  38 C.F.R. §§ 4.1, 4.2 (2007); Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  When a reasonable doubt 
arises regarding the degree of disability, such doubt will be 
resolved in favor of the claimant.  38 C.F.R. § 4.3 (2007).  
If there is a question as to which evaluation to apply to the 
veteran's disability, the higher evaluation will be assigned 
if the disability picture more nearly approximates the 
criteria for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2007).
Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern. 
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2 (2007), the 
regulations do not give past medical reports precedence over 
current findings. Francisco v. Brown, 7 Vet. App. 55 (1994).  
In this case, however, because the appeal ensues from the 
veteran's disagreement with the evaluation assigned in 
connection with the original grant of service connection, the 
potential for the assignment of separate, or "staged" 
ratings for separate periods of time, based on the facts 
found, must be considered.  Fenderson v. West, 12 Vet. App. 
119 (1999).

The veteran's residuals of a laceration of the left hand, 
dorsal surface, are rated under Diagnostic Code 7804.  Under 
Diagnostic Code 7804, evidence a superficial scar which is 
painful on examination warrants the grant of a 10 percent 
disability rating. 38 C.F.R. § 4.118, Diagnostic Code 7804 
(2007).  A superficial scar is one that is not associated 
with underlying soft tissue damage.  38 C.F.R. § 4.118, Note 
1 following Diagnostic Code 7804 (2007).

VA examination report in October 2004 noted that service 
medical records showed treatment for a cut to the dorsal 
surface of the left hand in October 2003.  The cut became 
infected, requiring an incision and drainage.  He was treated 
with antibiotics and the wound healed.  Examination in 
October 2004 revealed a one-centimeter scar in the proximal 
third of the metacarpal area between the third and fourth 
metacarpals.  The incision healed, but was slightly tender on 
palpation.  VA examination in April 2006 revealed complaints 
of sensitivity upon touch of the small laceration on the 
dorsal surface of the left hand.  No other residuals were 
noted on examination.  Examination in February 2007 noted 
exaggerated tenderness to palpation in the dorsal area, with 
no evidence of inflammation or super infection.        

Upon review, clinical evidence throughout the claims period 
demonstrates tenderness or sensitivity to touch involving the 
incision scar on the dorsal surface of the left hand.  The 
veteran also stated in May 2006 that he has constant, sharp 
pain on the dorsal surface of the left hand and sensitive to 
touch.  Based upon this evidence, and resolving any doubt in 
the veteran's favor, the Board grants a 10 percent rating for 
the entire claims period for residuals of a laceration of the 
left hand, dorsal surface under Diagnostic Code 7804.  38 
C.F.R. § 4.118.  This 10 percent rating is the maximum 
disability rating under 38 C.F.R. § 4.118, Diagnostic Code 
7804 (2007).  Thus, an evaluation in excess of 10 percent is 
not available under Diagnostic Code 7804.

Other potentially applicable diagnostic codes that provide 
for an evaluation in excess of 10 percent includes Diagnostic 
Code 7805 (limitation of function of the part affected).  See 
38 C.F.R. § 4.118, Diagnostic Code 7805 (2007).  Medical 
evidence of record does not demonstrate that residuals of a 
laceration of the left hand, dorsal surface, is disfiguring 
and/or results in limitation of function or motion.  VA 
examinations in October 2004, April 2006, and February 2007 
do not show any residuals related to the laceration in the 
dorsal surface of the left hand, except tenderness or 
sensitivity to touch.  VA examination in October 2004 
revealed that sensation is intact on the dorsum of the hand 
and fingers, and the volar surface of the hand and fingers.  
VA examination in April 2006 noted no other residuals other 
than sensitivity to touch and VA examination in February 2007 
no evidence of superinfection or inflammation, or other 
residuals.  Accordingly, this diagnostic code is not for 
application.

In light of the foregoing, the Board grants 10 percent for 
the appeal period from July 3, 2004.  However, the 
preponderance of the evidence is against the veteran's claim 
for a rating in excess of 10 percent after February 8, 2007.  
38 C.F.R. §§ 4.3, 4.7 (2007).  The Board has considered the 
applicability of "staged ratings", but finds that the 10 
percent rating is warranted for the entire appellate period.

Finally, to accord justice in an exceptional case where the 
schedular standards are found to be inadequate, the field 
station is authorized to refer the case to the Chief Benefits 
Director or the Director, Compensation and Pension Service 
for assignment of an extraschedular evaluation commensurate 
with the average earning capacity impairment.  38 C.F.R. § 
3.321(b)(1) (2007).  The criterion for such an award is a 
finding that the case presents an exceptional or unusual 
disability picture with related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical application of 
regular schedular standards.

The Court has held that the Board is precluded by regulation 
from assigning an extraschedular rating under 38 C.F.R. § 
3.321(b)(1) in the first instance; however, the Board is not 
precluded from raising this question, and in fact is 
obligated to liberally read all documents and oral testimony 
of record and identify all potential theories of entitlement 
to a benefit under the law and regulations.  Floyd v. Brown, 
9 Vet. App. 88 (1996).  The Court further held that the Board 
must address referral under 38 C.F.R. §3.321(b)(1) only where 
circumstances are presented which the Director of VA's 
Compensation and Pension Service might consider exceptional 
or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  
In this case, the evidence of record does not indicate the 
veteran is frequently hospitalized for his service connected 
disorder, and there is no objective evidence of marked 
interference caused to his employment.  The veteran testified 
in October 2007 that he has not missed any days from work 
because of his left hand.  (T. 3).  Having reviewed the 
record with these mandates in mind, the Board finds no basis 
for further action.  See VAOPGCPREC 6-96.


ORDER

A rating of 10 percent for residuals of a laceration of the 
left hand, dorsal surface, is awarded from July 3, 2004, 
subject to the regulations governing the award of monetary 
benefits.

A rating in excess of 10 percent for residuals of a 
laceration of the left hand, dorsal surface, is denied for 
any part of the appeal period commencing July 3, 2004.  



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


